CONVERSION AGREEMENT


This Agreement is entered into, effective as of September 28, 2009 (the
“Effective Date”), by and between Northwest Biotherapeutics (“NWBT” or “the
Company”), a Delaware corporation with its headquarters in Bethesda, Maryland,
Toucan Capital Fund II, a Delaware limited liability company (“Toucan Capital”)
with offices in Bethesda, Maryland, and Toucan Partners (“Toucan Partners”), a
Delaware limited liability company with offices in Bethesda, Maryland.


WHEREAS, Toucan Partners provided a loan of $1 million to the Company pursuant
to that certain Note and Loan Agreement dated as of August 19, 2008 (the “August
08 TP Loan”), with an annual interest rate of twelve percent (12%), a default
interest rate of fifteen percent (15%) and a maturity of six (6) months;


WHEREAS, the August 08 TP Loan was due to be repaid on February 19, 2009, but
has not been repaid to date, due to resource limitations at the Company;


WHEREAS, Toucan Partners provided a loan of $500,000 pursuant to that certain
Note and Loan Agreement dated as of December 22, 2008 (the “December 08 TP
Loan”), with an annual interest rate of twelve percent (12%), a default interest
rate of fifteen percent (15%), a maturity of six (6) months, and certain warrant
coverage;


WHEREAS, the December 08 TP Loan was due to be repaid on May 22, 2009, but has
not been repaid to date, due to resource limitations at the Company;


WHEREAS, certain other investors provided loans to the Company during late
October and November 2008 (the “November 08 Investor Loans”), with an annual
interest rate of twelve percent (12%), a default interest rate of fifteen
percent (15%), a maturity of six (6) months and warrant coverage of fifty
percent (50%);


WHEREAS, the Company desires to have the August 08 Loan and the December 08 Loan
be converted into equity of the Company instead of being repaid in cash, in
order to conserve the Company’s resources;


WHEREAS, Toucan Partners is willing to convert the August 08 Loan and the
December 08 Loan into equity of the Company, instead of receiving repayment in
cash, on the terms and conditions set forth in this Agreement;


WHEREAS, both Toucan Capital and Toucan Partners, and their affiliates,
successors and assigns (all such parties of any type, existing as of the date
hereof or at any time hereafter, collectively, the “Toucan Parties”)
beneficially own, hold or control, directly or indirectly, a large number of
warrants exercisable for common stock of the Company, with varying exercise
prices and varying exercise periods (collectively, the “Toucan Parties’
Warrants”);

 
 

--------------------------------------------------------------------------------

 


NOW THEREFORE, in consideration of the premises and covenants set forth herein,
and good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1.    NOTE CONVERSION


All principal and interest (including default interest) pursuant to the August
08 TP Loan and the December 08 TP Loan shall be converted into common stock of
the Company, at the price of $0.20 (twenty cents) per share, as of the Effective
Date of this Agreement.


2.  WARRANT COVERAGE AND EXERCISE PERIODS


With respect to all Toucan Parties’ Warrants, each specified or otherwise
applicable exercise period is hereby extended for three (3) years beyond the
expiration dates currently specified or otherwise applicable for the respective
exercise periods of all such Toucan Parties’ Warrants.  With respect to the
December 08 TP Loan, the warrant coverage is hereby conformed to the fifty
percent (50%) warrant coverage provided under the terms of the November 08
Investor Loans, and is specified to be fifty percent (50%) coverage for the
December 08 TP Loan, with the same forty-one cent ($0.41) exercise price as the
warrants relating to the November 08 Investor Loans.


3.  REPRESENTATIONS AND WARRANTIES


3.1   Organization, Authority.   The Company represents that it is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with all necessary corporate power and authority
to enter into this Agreement, and to perform its obligations hereunder.


3.2   Authorization, Binding Agreement.   Each party represents that this
Agreement has been duly authorized by all necessary corporate or other action,
this Agreement has been duly executed and delivered by such party, and this
Agreement constitutes a legal, valid and binding obligation of such party,
enforceable against him, her or it in accordance with its terms.


4.   MISCELLANEOUS


4.1    Entire Agreement.  This Agreement supersedes all prior agreements or
understandings, written or oral, between the parties or relating to the subject
matter hereof, and incorporates the entire understanding of the parties with
respect thereto.


4.2    Amendment, Waiver.  This Agreement may be amended or supplemented only by
a written instrument signed by both parties.  The party benefited by any
condition or obligation may waive the same, but such waiver shall not be
enforceable by another party unless made by written instrument signed by the
waiving party.

 
 

--------------------------------------------------------------------------------

 

4.3     Severability.  In the event that any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, all other
provisions of this Agreement shall remain in full force and effect, and the
parties will cooperate, in good faith, and use best efforts to achieve as nearly
as possible the same results as would have been obtained under the provision
that was determined to be invalid or unenforceable.


4.4       Notices.  Any notice under or relating to this Agreement shall be
given in writing, and shall be deemed sufficiently given and served for all
purposes upon delivery, when delivered personally, or by facsimile with
confirmed transmission report, or by nationally recognized courier service, or
by United States registered or certified mail.


4.5       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the heirs, successors and assigns of the parties hereto.


4.6       Counterparts.  This Agreement may be executed in any number of
counterparts. Each such executed counterpart shall be deemed to be an original
instrument, and all such executed counterparts together shall constitute one and
the same instrument.


4.7       Governing Law, Jurisdiction.  This Agreement shall be construed in
accordance with, and governed by the laws of, the State of Delaware, excluding
the application of its choice of law rules.  The parties consent to the
exclusive jurisdiction of the state or Federal courts in Delaware, in connection
with any action arising out of or relating to this Agreement, and agree that
such venue is proper.


[signatures on following page]

 
 

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first set forth above.
 
NORTHWEST BIOTHERAPEUTICS
   
By:
     
Name:
     
Title:
     
TOUCAN PARTNERS
   
By:
     
Name:
     
Title:
     
TOUCAN CAPITAL
   
By:
     
Name:
     
Title:
 


 
 

--------------------------------------------------------------------------------

 